Citation Nr: 1204742	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  07-22 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus, prior to January 11, 2009.

2.  Entitlement to an initial evaluation in excess of 40 percent for diabetes mellitus, from January 11, 2009.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted the Veteran's claim for service connection for diabetes mellitus, and assigned a 20 percent initial evaluation, effective November 7, 2004.  

This case was before the Board in October 2009, and March and November 2010, and was remanded on each occasion to ensure due process and/or obtain additional evidence.  Following the November 2010 remand, the RO, by rating action dated October 2011, assigned a 40 percent staged initial evaluation for diabetes mellitus, effective January 11, 2009.  

In AB v Brown, 6 Vet. App. 35 (1993), the United States Court of Appeals for Veterans Claims (Court) held that, where there is no clearly expressed intent to limit the appeal to entitlement to a specific disability rating for the service-connected condition, the RO and the Board are required to consider entitlement to all available ratings for that condition.  Accordingly, the Board will consider the claim as outlined on the preceding page.


FINDINGS OF FACT

1.  Prior to January 11, 2009, the competent and probative evidence fails to show the Veteran's diabetes mellitus required the regulation of activities.

2.  From January 11, 2009, the Veteran's diabetes mellitus required the regulation of activities, but the competent and probative evidence does not establish he had episodes of ketoacidosis or hypoglycemia.  

CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 percent for diabetes mellitus, prior to January 11, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.120, Diagnostic Code 7913 (2011).

2.  The criteria for an initial evaluation in excess of 40 percent for diabetes mellitus, from January 11, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.120, Diagnostic Code 7913 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

The notice requirements of the VCAA require VA to notify a veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

The Veteran's filing of a notice of disagreement as to the initial rating assigned in the June 2006 rating decision does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a) . 38 C.F.R. § 3.159(b)(3) (2011).  Rather, the appellant's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103. As a consequence, VA is only required to advise the appellant of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as will be discussed below. 

The June 2007 statement of the case provided the Veteran with the relevant diagnostic code criteria for rating his service-connected diabetes mellitus, and included a description of the rating formula for all possible schedular ratings under the pertinent Diagnostic Code.  The appellant was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above that assigned, for his service-connected diabetes mellitus.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher rating for the service-connected diabetes mellitus.  

Duty to Assist

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include private and VA medical records, VA examination reports, a statement from the Veteran's daughter, and his testimony at a hearing before the undersigned.

As noted, VA clinical examinations with respect to the issue on appeal have been obtained.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA clinical examinations obtained in this case are more than adequate, as they are predicated on a full reading of the medical records in the Veteran's claims file.  The examiners considered all of the pertinent evidence of record.  As appropriate, clinical findings pertinent to the schedular criteria for rating the disability at issue were obtained.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).

As discussed above, the appellant was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by responding to notices, submitting evidence, and providing testimony.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App 505 (2007).

Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated, warrants a 100 percent evaluation.  A 60 percent evaluation is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if evaluated separately.  A 40 percent evaluation is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 20 percent evaluation may be assigned for diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  Evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent evaluation; noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913 and Note 1.

In a statement dated June 2006, the Veteran's daughter asserted that the Veteran is not able to do things like he used to because of diabetes.  She claimed there are many days he could not get out of bed.  She added he is tired and drained.

In statements dated in May and August 2006, received in September 2006, A. L. Jones, M.D., related he had known the Veteran for approximately 10 years through affiliations at work and through volunteer organizations.  He stated he had observed the Veteran having more problems related to his diabetes, and that it had a negative effect on his ability to work and his endurance of activities of daily living.  He reported the Veteran had experienced a severe increase in general fatigue.  

Private medical records disclose that when the Veteran was seen in July 2005, it was reported his diabetes was not doing well.  It was indicated that it needed to be considered starting the Veteran on Lantus to improve the control of diabetes.  It was reported the Veteran was exercising five miles a day.  It was further noted that he was watching his diet carefully, but still having difficulties with control.  

On VA examination in June 2006, it was noted the Veteran was on medication for diabetes, but he was not taking insulin.  There was no end-organ damage.

The Veteran was seen in a VA outpatient treatment clinic in August 2008.  It was indicated he was exercising regularly.  

The Veteran was admitted to a private hospital in September 2008 for unrelated complaints.  His diabetes mellitus was non-insulin dependent, and was said to be in good control.  He had lost weight with exercise.  The pertinent diagnosis on discharge was uncontrolled diabetes mellitus.

The Veteran was admitted to a private hospital on January 11, 2009.  He presented with a five to seven day history of fatigue, anorexia, lethargy and some symptoms of urinary frequency with burning urination.  He was found to have hyperglycemia and weakness.  The pertinent diagnosis was diabetes mellitus, type 2, uncontrolled.  

In a statement dated January 2009, a private physician asserted the Veteran's diabetes was no longer controlled with oral medication and he was being started on insulin.  

On VA examination in March 2010, it was reported the Veteran took insulin.  The Veteran related he had been hospitalized for an episode of ketoacidosis or hypoglycemic reaction once in the previous year.  He denied eye problems, diabetic nephropathy and impotence.  The Veteran stated he had cut down on his work hours because he felt tired.  It was indicated the Veteran's condition does not affect his ability to perform daily activities.  It was also stated that the Veteran's activities were restricted as a result of diabetes.  

The VA examiner was requested to clarify the comments regarding the effect diabetes mellitus had on the Veteran's activities.  In a January 2011 addendum, the examiner opined that the Veteran had to regulate his activities to maintain stable blood sugar because he was on insulin.  He needed to avoid strenuous occupational and recreational activities to prevent hypoglycemic episodes.

Based on the evidence summarized above, the Board concludes there is no basis on which a rating in excess of 20 percent is warranted prior to January 11, 2009.  The record fails to demonstrate the Veteran regulated his activities due to diabetes prior to this date.  In fact, he was exercising five miles a day in July 2005, and he was still exercising regularly in August 2008.  It appears that the Veteran began using insulin following the hospitalization in January 2009.  

The Veteran also argues that a rating in excess of 40 percent is warranted from January 11, 2009.  The Board notes there is no indication of any episodes of hypoglycemia.  It was indicated when he was hospitalized in January 2009 that he had hyperglycemia.  

The evidence supporting the Veteran's claim for higher initial evaluations for diabetes mellitus includes his statements regarding its severity.  The Board acknowledges that the Veteran is competent to report symptoms he experiences, such as fatigue and lethargy, and the Board finds him to be credible in this regard.  However, the Veteran is not competent to provide an opinion requiring medical knowledge or a clinical examination by a medical professional, such as an opinion addressing whether a service-connected disability satisfies specific rating criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  As a result, his assertions cannot constitute competent medical evidence that his service-connected diabetes mellitus warrants an initial evaluation in excess of 20 percent prior to January 11, 2009, or a rating in excess of 40 percent for it from that date.  As such, the Board concludes that the medical findings on examination are of greater probative value than his allegations regarding the severity of his diabetes mellitus.  

Accordingly, the preponderance of the competent and probative evidence is against the claim for an initial evaluation in excess of 20 percent for diabetes mellitus prior to January 11, 2009, or a rating in excess of 40 percent from January 11, 2009.

Additional considerations

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

The Board has also considered whether the Veteran's service-connected diabetes mellitus presents an exceptional or unusual disability picture so as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted. See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case there are no exceptional or unusual factors with regard to the Veteran's disability.  In this regard, the Board notes that the Veteran has not had frequent periods of hospitalization for the disability at issue.  Additionally, there has been no demonstration that his diabetes mellitus has caused marked interference with employment.  Although A.L.J., M.D., reported in 2006 that the disability at issue had a negative effect on his ability to work, and on VA examination in March 2010 the Veteran reported he had cut down on his working hours, because he feels tired, his currently assigned disability ratings are intended to compensate for impairment of occupational and social functioning.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service- connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

The record does not reflect, and the Veteran has not asserted, that he is unable to maintain substantially gainful employment due to the service-connected disability at issue.  As evidence of unemployability has not been presented during the course of this appeal from assigned initial disability ratings, a claim for a TDIU will not be considered part and parcel of the claim for increased benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54   (2009).



ORDER

An initial evaluation in excess of 20 percent for diabetes mellitus prior to January 11, 2009, is denied.

An initial evaluation in excess of 40 percent for diabetes mellitus from January 11, 2009, is denied.


____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


